Title: To Benjamin Franklin from Thomas Digges, 9 April 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Londo. Apr 9. 1779
Our friend Mr. B——n having given me an oppertunity to convey a letter by a safer conveyance than that of the common post, I make free to inclose it to you in order to be forwarded to Mr W——n should he be out of P——s.
I have but a few minutes before Mr. B—— closes his packet to appologise for the freedom I take & to offer my services here. I am not many hours in London, & shall remain here ‘till calld to a western port on the arrival of two Spanish vessels expected there which I guess will be in six or seven weeks. My purpose with these vessels is the same as what has employd me for now nearly two years—the getting out useful articles—The very great wants of which would be much alleviated was an import directly from this Country allowd by mine, for there are hundreds who would adventure largely, & this too without a prospect of immideate payment. Not a word of Amn news, & by what I can gather, it is likely the embarkation of troops & Recrts destind for N York (in all about 4,500) have been lately countermanded.
The next W Inda. Fleet will sail abot. the 10 May. 80 to 100 ships. I cordeally wish You every prosperity & am Yours.
T. D——

A Monsieur Monsieur Jacques Vincent Droüillard Bureau des Postes Londres

  
Addressed: a Monsieur / Monsieur B. Franklin
Notations: Digges London 9 april 79 / April 9 1779.
